internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b02-plr-118079-01 date date legend company state x business y business z market b c d e date f exchanging shareholder a exchanging shareholder b plr-118079-01 exchanging shareholder c this letter responds to your authorized representative’s letter dated date in which you requested rulings under sec_108 sec_305 sec_306 and sec_368 of the internal_revenue_code additional information was submitted in letters dated may november and date the material information submitted for consideration is summarized below company is a state x corporation engaged in business y and business z company has a calendar_year end and uses the accrual_method of accounting the outstanding_stock of company consists of voting common_stock series a b convertible preferred_stock series a stock and two other classes of preferred_stock series b and series c not relevant here company also has outstanding series b warrants the warrants to acquire company common_stock the warrants have an exercise price of c per share company’s common_stock is traded on the market the common_stock is not convertible and is not entitled to a preference on earnings or liquidation proceeds the common_stock may be redeemed but there is no set price for such redemption exchanging shareholder a exchanging shareholder b and exchanging shareholder c own all of the series a stock as an accommodation to exchanging shareholder c company issued the series a stock in exchange for exchanging shareholder c’s one-year promissory note the note the note was repaid on date f in connection with the consummation of an unrelated transaction the series a stock is entitled to votes per share when voting as part of the class of common_stock and is also entitled to vote separately as a class of preferred_stock and as a series of series a preferred_stock as provided by state x law the series a stock pays a preferential_dividend along with certain dividends payable on other preferred_stock and has a liquidation preference the series a stock does not have dividends in arrears to reduce annual dividend payments on the series a stock company has proposed and partially consummated the following transactions i company’s board authorized a new series d convertible preferred_stock series d stock the series d stock will have rights and par_value substantially identical to those of the series a preferred_stock except that it will pay a d preferential_dividend and there will be implemented a dividend protection fund the dividend protection fund which will provide a purely contingent benefit to assure payment of dividends plr-118079-01 ii iii the series a stock held by exchanging shareholder a exchanging shareholder b and exchanging shareholder c will be exchanged for an equal number of shares of series d stock together with e warrants the exchange the purchase_price paid_by exchanging shareholder c for its shares of series a stock and the principal_amount of the note will be reduced as a retroactive purchase_price_adjustment sec_3 of revproc_2001_3 2001_1_irb_111 states that the service will not rule on whether a transaction qualifies under sec_368 for nonrecognition treatment and whether various consequences result from the application of that section unless the service determines that there is a significant issue that must be resolved in order to decide those matters if there is a significant issue the service will rule on an entire transaction you have requested rulings as to whether the transactions described qualify for nonrecognition treatment under sec_368 when preferred_stock is exchanged for preferred_stock with a reduced dividend and warrants the following representations have been made in connection with the proposed transactions a b c d e f g company and its exchanging shareholders will each pay their own expenses if any incurred in connection with the exchange none of company’s outstanding_stock is sec_306 stock within the meaning of sec_306 the fair_market_value of the series d stock and warrants received by each exchanging shareholder in the exchange will approximately equal the fair_market_value of the series a stock surrendered the corporate business_purpose for the exchange is to reduce the annual dividend payments by company on its outstanding preferred_stock company has no plan or intention to redeem or otherwise reacquire any shares of the series d stock issued in the transaction the exchanging shareholders do not have any plan or intention to dispose_of any of the series d stock or warrants received by them in the exchange company will continue to conduct its business operations after the proposed transactions plr-118079-01 h i j k l the proposed transaction is an isolated transaction and is not part of a plan periodically to increase the proportionate interest of any shareholder in the assets or earnings_and_profits of company company is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 neither the series a preferred_stock nor the series d preferred_stock are non-qualified preferred_stock within the meaning of sec_351 although company has the right to redeem the series d stock to be issued in the exchange based upon all the facts and circumstances redemption pursuant to that right is not more_likely_than_not to occur the dividend protection fund does not materially increase the likelihood that company will exercise its right to redeem the series d stock to be issued in the exchange based solely on the information submitted and on the representations set forth above we hold as follows the exchange will qualify as a reorganization under sec_368 company will be a_party_to_a_reorganization under sec_368 no gain_or_loss will be recognized by company on receiving the series a stock from an exchanging shareholder in the exchange sec_1032 no gain_or_loss will be recognized by an exchanging shareholder on receiving the series d stock and the warrants in the exchange sec_354 and sec_356 the basis of the series d stock received by an exchanging shareholder will equal the basis of the series a stock surrendered in the exchange sec_358 the holding_period of the series d stock received by an exchanging shareholder will include the period during which the series a stock surrendered in the exchange was held provided the series a stock surrendered was held as a capital_asset on the date of the exchange sec_1223 the exchange will not be treated as a distribution_of_property to which sec_301 applies by reason of the application of sec_305 and sec_305 plr-118079-01 the series d stock received by an exchanging shareholder in the exchange will not be sec_306 stock as that term is defined in sec_306 the warrants received by an exchanging shareholder in the exchange and the common_stock acquired through exercise of the warrants will not be sec_306 stock as that term is defined in sec_306 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular we express no opinion as to whether the purported retroactive purchase_price_adjustment as described in step iii above results in cancellation_of_indebtedness_income this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely charles m levy reviewer branch office of office of associate chief_counsel corporate
